     Case 1:20-cv-00323-NONE-BAM Document 35 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DORA SOLARES,                                    Case No. 1:20-cv-00323-NONE-BAM
12                      Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                      UNOPPOSED EX PARTE APPLICATION
13          v.                                        FOR A RULING ON DEFENDANTS’
                                                      MOTION TO DISMISS
14   RALPH DIAZ, et al.,
                                                      (Doc. 34)
15                      Defendants.
16

17          Plaintiff Dora Solares initiated this civil rights action against defendants Ralph Diaz,

18   Kenneth Clark and Joseph Burns (collectively “Defendants”) on March 2, 2020. (Doc. 1.)

19   Plaintiff filed a first amended complaint on June 8, 2020.

20          On June 22, 2020, Defendants moved to dismiss Plaintiff’s first amended complaint.

21   (Doc. 16.) The motion is fully briefed.

22          On April 12, 2021, the district court referred the motion to dismiss to the undersigned for

23   findings and recommendations. (Doc. 28.) Thereafter, on April 16, 2021, the court stayed

24   discovery in this action pending an order resolving the motion to dismiss. The court indicated

25   that it would address the pending motion to dismiss as soon as practicable to minimize any delay.

26   (Doc. 32.)

27          On July 28, 2021, Plaintiff filed the instant ex parte application requesting a ruling on the

28   motion to dismiss. (Doc. 34.) Plaintiff notes that more than a year has passed since Defendants
                                                      1
     Case 1:20-cv-00323-NONE-BAM Document 35 Filed 07/30/21 Page 2 of 2


 1   filed their motion to dismiss and more than three months have passed since the motion was

 2   referred to the undersigned. Plaintiff’s counsel declares that the delay in a ruling on the motion to

 3   dismiss results in the continued stay of discovery and, in turn, “severely prejudices Plaintiff.”

 4   (Doc. 34, Declaration of Counsel at ¶¶ 5, 6.) Plaintiff’s counsel reports, on information and

 5   belief, that some potential witnesses have been released from CDCR custody and/or employment,

 6   which hampers Plaintiff’s ability to locate these witnesses and forces Plaintiff to incur significant

 7   costs conducting private independent investigation of this case that would otherwise be addressed

 8   by discovery. (Id. at ¶ 6.) Plaintiff indicates that Defendants do not oppose the ex parte request.

 9          As a general matter, the court attempts to address motions in the order in which they are

10   filed and strives to avoid delays whenever possible. However, as the parties are aware, the judges

11   of the Eastern District of California have long labored under one of the heaviest caseloads in the

12   nation, and delays are inevitable despite the court’s best efforts. The court is cognizant of the

13   delay in resolving the pending motion to dismiss and will issue findings and recommendations in

14   due course. Accordingly, Plaintiff’s ex parte application for a ruling on Defendants’ motion to

15   dismiss (Doc. 34) is HEREBY GRANTED.

16          .
     IT IS SO ORDERED.
17

18      Dated:     July 29, 2021                               /s/ Barbara   A. McAuliffe                _
                                                           UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
